 Case 5:20-cv-01223-KK Document 23 Filed 03/31/21 Page 1 of 1 Page ID #:823




1
2                                        JS-6
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       PEDRO P.,1                                Case No. EDCV 20-1223-KK
11                               Plaintiff,
12                         v.                      JUDGMENT
13       COMMISSIONER OF SOCIAL
         SECURITY ADMINISTRATION,
14
                                 Defendant.
15
16
17            Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21       Dated: March 31, 2021
22                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
23
24
25
26
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
